Citation Nr: 1132260	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  07-40 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for cholesteatoma of the left ear to include as due to exposure to Agent Orange.

2.  Entitlement to service connection for hearing loss in the right ear, to include as due to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' Services


WITNESS AT HEARING ON APPEAL

Veteran 



ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from December 1964 to November 1967, including a tour of duty in Vietnam from January 1967 to November 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle Washington.  The claims file is currently being handled by the RO in Reno, Nevada.

In December 2008, the Veteran appeared at a video conference hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is in the record.

In March 2009, the Board denied the claim seeking service connection for cholesteatoma of the left ear to include as due to exposure to Agent Orange and remanded a claim seeking service connection for bilateral hearing loss.  The Veteran appealed the denial of service connection to the United States Court of Appeals for Veterans Claims (Court) and in March 2010, the Court vacated the Board's denial and remanded the matter to the Board pursuant to the terms of a Joint Motion for Remand (JMR).

Regarding the claim seeking service connection for bilateral hearing loss, in January 2010, the RO granted service connection for hearing loss in the left ear; the Veteran did not appeal that decision.  Because the RO granted service connection for left ear hearing loss but has continued to deny service connection for right ear hearing loss, the Board has modified the claim for service connection for bilateral hearing loss as set forth on the first page of the decision.  In June 2010, the Board again remanded the claim for additional development, to include obtaining medical records and an updated VA examination.  Unfortunately, the VA examination remains inadequate for rating purposes; therefore, another remand is necessary before adjudicating the matter on its merits.

The issue of service connection for diabetes mellitus, type II, to include as secondary to Agent Orange exposure, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In March 2010, the Court vacated the Board's denial of service connection for cholesteatoma of the left ear to include as due to exposure to Agent Orange.  The order incorporated a JMR which found that VA failed in its duty to assist the Veteran in obtaining treatment records from the San Diego VAMC prior to adjudication.  It appears that the records from San Diego have been obtained and associated with the claims file.  Further, the Veteran indicated that he was treated by a private provider in May 2011, and subsequently submitted that record.  
However, the RO has not reviewed this information and the Veteran has not submitted a waiver of initial RO review.  In such a situation, the law requires that the RO initially consider the evidence, re-adjudicate the claim, and issue an appropriate supplemental statement of the case (SSOC).  38 C.F.R. §§ 19.31, 19.37, 20.1304(c) (2010).

Regarding the claim for service connection for right ear hearing loss, this matter was remanded in June 2010 so that VA could obtain additional evidence and arrange for a new VA examination and opinion.

Records were obtained and the Veteran had his VA examination in July 2010.  It is noted that the audiologist reviewed the service entrance examination, dated 1964, but did not convert the audiometric data from American Standards Association (ASA) units to International Standard Organization (ISO) units.  The Board observes that service department audiometric readings prior to October 31, 1967, must be converted.

After performing the examination, the audiologist noted that the Veteran had hearing loss at entrance to service and stated that he could not resolve the issue of etiology without resorting to speculation as the next audiometric information is dated 35 years after separation from service.  He provided no rationale as to why it would be speculative to provide an opinion regarding the etiology of the right ear hearing loss.

After reviewing the report, the Board finds that it does not answer the Board's questions nor comply with 38 C.F.R. § 3.159(c) (4), i.e., it does not contain sufficient detail to decide the claim on appeal.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); 38 C.F.R. § 4.2.  If an examiner states that s/he cannot provide an opinion without resort to mere speculation, the opinion has no value UNLESS the examiner explains why s/he cannot make the decision even after review of the record and consideration of all available information.  Jones v. Shinseki, 23 Vet. App. 281 (2010).  Therefore, in order to give the Veteran every consideration with respect to the present appeal, it is the Board's opinion that further development of the case is necessary.

In sum, this claim must be returned to comply with the Board's prior remand directives before adjudicating whether the current right ear hearing loss is related to or was aggravated by service.  The Court has held that a remand by the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all VA treatment records from San Diego and other VA facilities have been obtained and associated with the claims file.

2.  After completing the above, send the Veteran's claims file and a copy of this remand to a VA audiologist or other qualified medical professional and ask that he or she determine whether the Veteran's current right ear hearing loss was incurred in or aggravated by active duty from December 1964 to November 1967.  If the examiner cannot provide the requested opinions outlined below without conducting a physical examination, an examination must be scheduled.  The examiner must indicate review of the claims file in the examination report.

After converting the 1964 audiometric data from ASA to ISO units, the examiner is asked to address the following questions:

a) Was there pre-existing right ear hearing loss when the Veteran entered service and, if so, was it aggravated by service, including any noise exposure the Veteran may have had, i.e., was there a worsening of the underlying condition not due to the natural progress of the condition as contrasted to a temporary worsening of symptoms?

b) If there was no pre-existing right ear hearing loss, was it at least as likely as not (50 percent probability or more) incurred in service?

The term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.

A clear rationale for all opinions, including a discussion of the facts and medical principles involved, should be provided.

If an examiner states that s/he cannot provide an opinion without resort to mere speculation, the opinion has no value UNLESS the examiner explains why s/he cannot make the decision even after review of the record and consideration of all available information.

3.  Undertake any further development deemed necessary.

4.  Then, readjudicate the Veteran's claims on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



